DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement filed on June 24, 2021 has been considered by the Examiner.

Allowable Subject Matter
3.	Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-10 is:
Regarding claims 1-10, the prior art does not teach or fairly suggest in combination with the other claimed limitations an apparatus for electrically connecting busbars, comprising: a first pressure distribution plate configured to be arranged on a first side of the bus- bars; a second pressure distribution plate configured to be arranged on a second side of the busbars; and a tensioning bolt configured to extend through a central opening formed in the first and second pressure distribution plates and the bridging element, configured to urge the first and second pressure distribution plates towards each other, wherein the first and second pressure distribution plates each comprise a plurality of pressure transfer elements which are pivotally mounted to the pressure distribution plates, and wherein each pressure transfer element comprises a contact area configured 
This limitation is found in claims 1-10, and is neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiant et al (US 10,411,453), Kokenda et al (US 10,707,631), Bhathija et al (US 8,550,830), Faulkner et al (US 5,760,339), Weimer et al (US 4,627,680), Hick, Jr. et al (US 4,174,143), Giger Jr (US 3,609,215) and Moodie et al (US RE26310) disclose an apparatus for electrically connecting busbars.

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


September 10, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848